 



Exhibit 10.7

TRANSITION SERVICES AGREEMENT

among

CENDANT CORPORATION,

CENDANT OPERATIONS, INC.

and

PHH CORPORATION

PHH VEHICLE MANAGEMENT SERVICES LLC (d/b/a PHH Arval)

CENDANT MORTGAGE CORPORATION

Dated as of January 31, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  


ARTICLE I SERVICES



 



       
Section 1.1
  Provision of Services     4  
Section 1.2
  Additional Services     4  
Section 1.3
  Obligations as to Additional Services     5  
Section 1.4
  Term of Agreement and Services     5  
Section 1.5
  Subcontracting of Services     5  
Section 1.6
  Standard of Service     5  
Section 1.7
  Right to Decline Services     6  
Section 1.8
  Compensation and Other Payments     6  
Section 1.9
  Billing and Payment Terms     6  
Section 1.10
  Interruption of Services     7  
Section 1.11
  Supervision and Compensation     8  
Section 1.12
  Staffing of Personnel     8  
Section 1.13
  Limitation of Damages     8  


ARTICLE II MUTUAL OBLIGATIONS; COVENANTS



 



       
Section 2.1
  Legal Actions     8  
Section 2.2
  Providing Periodic Reports     9  
Section 2.3
  Means of Providing Services     9  
Section 2.4
  Further Assurances     9  


ARTICLE III TAX MATTERS



 



       
Section 3.1
  Service Taxes     9  
Section 3.2
  Limitation of Damages     9  


ARTICLE IV ACCESS TO INFORMATION AND PERSONNEL



 



       
Section 4.1
  Access to Information     10  
Section 4.2
  Litigation Cooperation     10  
Section 4.3
  Attorney Client Privilege     10  


ARTICLE V CONFIDENTIALITY



 



       
Section 5.1
  Confidential Information     10  


ARTICLE VI DISCLAIMER AND LIMITATION OF LIABILITY



 



       
Section 6.1
  Disclaimer of Warranties     11  
Section 6.2
  Limitation of Consequential Damages     11  




 i 

 



--------------------------------------------------------------------------------



 



                      Page  


ARTICLE VII INDEMNIFICATION



 



       
Section 7.1
  General Cross Indemnification     11  
Section 7.2
  Procedure     12  
Section 7.3
  Other Matters     13  


ARTICLE VIII OTHER PROVISIONS



 



       
Section 8.1
  Records     13  
Section 8.2
  Inspection Rights     13  


ARTICLE IX TERMINATION



 



       
Section 9.1
  Termination     13  
Section 9.2
  Termination Notices     14  
Section 9.3
  Consequences of Termination     14  
Section 9.4
  Survival     14  


ARTICLE X MISCELLANEOUS



 



       
Section 10.1
  Force Majeure     15  
Section 10.2
  Assignment     15  
Section 10.3
  Relationship of the Parties     15  
Section 10.4
  Governing Law and Submission to Jurisdiction     15  
Section 10.5
  Entire Agreement     16  
Section 10.6
  Notices     16  
Section 10.7
  Negotiation and Mediation     17  
Section 10.8
  Conflicting Provisions     17  
Section 10.9
  Severability     17  
Section 10.10
  Interpretation     17  
Section 10.11
  Counterparts     18  
Section 10.12
  Further Cooperation     18  
Section 10.13
  Amendment and Waiver     18  
Section 10.14
  Duly Authorized Signatories     18  
Section 10.15
  Waiver of Trial By Jury     18  
Section 10.16
  Descriptive Headings     18  
Section 10.17
  No Third Party Beneficiaries     19  
Section 10.18
  Binding Nature of Agreement     19  
Section 10.19
  Certain Definitions     19  




 ii 

 



--------------------------------------------------------------------------------



 



Exhibits:

     
1
  Human Resources
2
  Financial Systems Management
3
  Payroll
4
  Accounts Payable
5
  Information Technology Services Between PHH and Avis
6
  Information Technology Services Between Cendant and PHH VMS
7
  Information Technology Services Between Cendant, PHH Mortgage and CSSG
8
  Cendant Telecommunications Services
9
  Treasury Services
10
  External Reporting Services
11
  Corporate Accounting Services
12
  Procurement Solutions
13
  Public and Regulatory Affairs




 iii 

 



--------------------------------------------------------------------------------



 



TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of January 31, 2005
(the “Effective Date”), by and among Cendant Operations, Inc., a Delaware
corporation (“Cendant Operations”), Cendant Corporation, a Delaware corporation
(“Cendant”), PHH Corporation, a Maryland corporation (“PHH”), PHH Vehicle
Management Services LLC (d/b/a PHH Arval), a Delaware limited liability company
(“PHH Arval”), and Cendant Mortgage Corporation (to be renamed “PHH Mortgage
Corporation”), a New Jersey corporation (“PMC,” and together with PHH and PHH
Arval, the “PHH Entities”). Each of Cendant Operations, Cendant and the PHH
Entities is sometimes referred to herein as a “Party” and collectively, as the
“Parties.”

W I T N E S S E T H:

WHEREAS, Cendant, Cendant Operations and the PHH Entities have each determined
that it is desirable to enter into this Agreement, which sets forth the terms of
certain relationships and other agreements among Cendant, Cendant Operations and
the PHH Entities as of the Effective Date.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound, the Parties hereby agree as follows:

ARTICLE I

SERVICES

Section 1.1     Provision of Services. Upon the terms and subject to the
conditions set forth in this Agreement, Cendant Operations agrees to provide to
PHH, PHH Arval and PMC, and PHH, PHH Arval and PMC agree to provide to Cendant,
those services described in the exhibits (collectively, the “Exhibits”) attached
hereto, each on and pursuant to the terms set forth therein (together, with the
Additional Services (as defined in Section 1.2), the “Services”).

Section 1.2     Additional Services. From time to time during the Term (as
defined in Section 1.4), a Service Recipient may find it desirable to request,
in addition to the Services described in the applicable Exhibits, additional
services to be made available to such Service Recipient by the Service Provider
(“Additional Services”). In the event that such Service Recipient makes a
written request that the Service Provider provide Additional Services and the
Service Provider agrees to provide such Additional Services, the relevant
Parties shall negotiate in good faith and execute amendments to the relevant
Exhibits for such Additional Services that shall set forth, among other things,
(a) the time period during which the Additional Services shall be provided,
(b) a description of the Additional Services, and (c) the estimated charge for
the Additional Services. The Service Provider’s obligations with respect to
providing any such Additional Services shall become effective only upon an
amendment to the relevant Exhibits being duly executed and delivered by the
Service Provider and the relevant Service Recipient. It is understood that the
Service Provider has no obligation to provide

 



--------------------------------------------------------------------------------



 



Additional Services and may reject any request by any Service Recipient for
Additional Services for any reason or for no reason.

Section 1.3     Obligations as to Additional Services. The Service Provider
agrees to enter into discussions with any Service Recipient to provide any
Additional Services that (i) such Service Recipient is unable to obtain from a
third party provider, (ii) are directly dependent upon or inextricably
intertwined with the Services and (iii) were inadvertently and unintentionally
omitted from the list of Services; provided, however, that the Service Provider
shall not be obligated to provide such Additional Services if, following
good-faith negotiation, the relevant Parties are unable to reach agreement on
such terms.

Section 1.4     Term of Agreement and Services. The term of each Service
identified in the Exhibits shall commence upon the Closing Date and, unless
earlier terminated by the relevant Parties as provided herein, shall expire on
the date as set forth for each Service in the relevant Exhibits (the “Term”).

Section 1.5     Subcontracting of Services. Each Service Recipient acknowledges
that prior to the Effective Date, the Service Provider may have subcontracted
with unaffiliated third parties to provide services in connection with all or
any portion of the Services to be provided hereunder. The Service Provider
reserves the right at any time to subcontract with either an affiliate or
unaffiliated third parties to provide the Services or to enter into new
subcontract relationships for any Service provided that the level of service
remains consistent with the level of service previously provided to the Service
Recipient.

Section 1.6     Standard of Service. The Service Provider agrees that in
providing (or causing others to provide) the Services under this Agreement, it
shall (and shall cause each affiliate or advisor and, to the extent practicable,
any or other third-party service provider to): (i) conduct itself in accordance
with (A) standards of quality consistent with the standards applied by the
Service Provider as of the Effective Date with respect to the specific matters
in question, and (B) standards of quality consistent with those applied by the
Service Provider hereafter (or in the event of provision of Services by an
unaffiliated third party, at the time of entry into such subcontract) with
respect to the specific matters in question in its own business; (ii) comply in
all material respects with all laws, regulations and orders applicable to the
conduct of the activities contemplated hereby; and (iii) comply in all material
respects with any applicable standards, procedures, policies, operating
guidelines, practices and instructions set forth in the Exhibits, describing the
relevant Services. Notwithstanding the foregoing, it shall not be deemed to be a
breach of this Agreement if the Service Provider fails to meet the standards
required under this Section 1.6 because of the failure of a Service Recipient to
cooperate with or provide information or services to the Service Provider as
required under this Agreement.

(a)     In addition to the provisions of Section 1.6, if a Service Recipient
desires a higher quality of the Services than the Service Provider is otherwise
obligated to provide pursuant to Section 1.6 or any of the other provisions of
this

5



--------------------------------------------------------------------------------



 



Agreement, including the Exhibits, such Service Recipient will be entitled to
receive such higher level of quality after giving no less than 30 days’ prior
written notice to the Service Provider if (i) such Service Recipient agrees to
pay for all additional Actual Costs associated with such increased level and
(ii) in the sole judgment of the Service Provider, such increased level does not
impose an additional burden on the Service Provider.

(b)     The Service Provider shall promptly notify the relevant Service
Recipient of any event or circumstance of which the Service Provider or any of
its representatives has knowledge that would or would be reasonably likely to
cause a disruption in the Services.

Section 1.7     Right to Decline Services. Notwithstanding anything contained
herein or in the Exhibits, the Service Provider may decline to provide all or
any part of any particular Services, if the Service Provider reasonably believes
that the performance of its obligations relating thereto would violate any
applicable law, regulation, judicial or administrative ruling or decision, any
property right or agreement or any announcement, policy or standard applicable
to its business, but only (a) to the extent reasonably necessary for the Service
Provider to ensure compliance therewith, (b) after the Service Provider has
applied commercially reasonable efforts to reduce the amount and/or effect of
any such restrictions and (c) after the Service Provider has delivered written
notice to each relevant Service Recipient specifying in reasonable detail the
nature of the applicable restrictions and of any proposed resulting modification
in the Service Provider’s obligations.

Section 1.8     Compensation and Other Payments. Each Service Recipient agrees
to pay the Service Provider, in accordance with Section 1.9, an amount equal to
the sum of the following items (collectively, the “Service Recipient Payables”):

(a)     An amount in cash equal to the amounts set forth in the relevant
Exhibits;

(b)     If applicable, the Actual Cost of any Additional Services provided by
the Service Provider pursuant to Section 1.2; and

(c)     If applicable, incremental increases in the Actual Cost of Services for
increased levels of Services provided by the Service Provider pursuant to
Section 1.6(a).

Section 1.9 Billing and Payment Terms.

(a)     Each Service Recipient agrees to pay the Service Provider in accordance
with, and subject to, the billing and payment terms set forth in the Exhibits
for each of the Services. Amounts not paid in accordance with this
Section 1.9(a) within the period due as set forth in the Exhibits shall
accumulate interest at the rate of 10 percent per annum or the maximum lawful
rate, whichever is less (such rate being referred to herein as the “Interest
Rate”); provided, however, that no Cendant Entity, in its capacity as a Service
Recipient, shall have any obligation whatsoever to pay to any PHH Entity, in its
capacity as Service Provider, any such interest. Upon the termination of the

6



--------------------------------------------------------------------------------



 



Services, the Service Provider will invoice the Service Recipient for Services
incurred or other applicable charges since the last invoice in accordance with
the terms and conditions set forth herein and in the relevant Exhibits.

(b)     In the event a Service Recipient does not pay any sum, or any part
thereof, in accordance with this Section 1.9, the Service Provider shall,
effective 30 days following the delivery of written notice to such Service
Recipient of such payment default, have no further obligation pursuant to this
Agreement to provide Services to such Service Recipient until such unpaid
balance plus all accrued interest at the applicable Interest Rate shall have
been paid; provided that the Service Provider shall not be relieved of any of
its obligations to provide Services pursuant to this Agreement if, following the
delivery of such written notice but prior to 30 days following such delivery,
such Service Recipient delivers written notice to the Service Provider setting
forth in detail the reasons that such charges are not due and payable. If the
Service Provider determines in good faith that such amounts are still due and
payable and such Service Recipient has not paid such amounts within five
(5) Business Days of such notice, the Service Provider may suspend all Services
under this Agreement and the disputed invoices shall be referred to resolution
under Section 10.7 hereunder.

(c)     Each Service Recipient shall promptly notify the Service Provider in
writing of any amounts billed to it that are in dispute. Upon receipt of such
notice, the Service Provider will research the items in question in a reasonably
prompt manner and cooperate to resolve any differences with such Service
Recipient. In the event that the relevant Parties mutually agree that any amount
that was paid by such Service Recipient was not properly owed, the Service
Provider will refund that amount to such Service Recipient within 20 days of the
delivery of such notice (or, alternatively, the Service Provider may deduct the
dollar amount from the next invoice submitted to such Service Recipient). In the
event agreement is not reached by the relevant Parties within 30 days of
delivery of the notice referred to above, the matter shall be referred to
resolution in accordance with Section 10.7.

Section 1.10     Interruption of Services. Except as otherwise provided herein,
the Service Provider will use its commercially reasonable efforts to provide
uninterrupted Services through the Term. In the event, however, that the Service
Provider or its respective suppliers or subcontractors are wholly or partially
prevented from providing a Service or Services to a Service Recipient or if a
Service or Services are interrupted or suspended, in either case by reason of
any force majeure event set forth in Section 10.1, or the Service Provider shall
deem it reasonably necessary to suspend delivery of a Service hereunder for
purposes of maintenance, repair or replacement of equipment parts or structures,
the Service Provider shall not be obligated to deliver such Service during such
periods provided that the Service Provider: (a) has given, whenever possible,
reasonable written notice of the interruption in accordance with Section 10.6
within a reasonable period of time, explaining the reason, purpose and likely
duration thereof; and (b) use commercially reasonable efforts to minimize the
duration and impact of the interruption. If such interruption of Services has a
significant negative impact on a Service Recipient’s business and the Service
Provider cannot readily reinstate the Service involved, the Service Provider
will use its commercially reasonable efforts to assist any

7



--------------------------------------------------------------------------------



 



such Service Recipient in securing alternative services to minimize such
negative impact on such Service Recipient.

Section 1.11     Supervision and Compensation. The Service Provider shall
select, employ, pay, supervise, direct and discharge all the personnel providing
Services hereunder. Subject to Section 1.7, the Service Provider shall be solely
responsible for the payment of all benefits and any other direct and indirect
compensation for Service Provider personnel assigned to perform services under
this Agreement, as well as such personnel’s worker’s compensation insurance,
employment taxes, and other employer liabilities relating to such personnel as
required by law. The Service Provider shall be an independent contractor in
connection with the performance of Services hereunder and the employees
performing Services in connection herewith shall not be deemed to be employees
of any Service Recipient.

Section 1.12     Staffing of Personnel. The Service Provider shall be solely
responsible for assigning personnel to perform the Services, which personnel
will be instructed by the Service Provider to perform the Services in a timely,
efficient and workmanlike manner.

Section 1.13     Limitation of Damages. Notwithstanding anything to the contrary
contained in this Agreement, the Service Provider shall not be liable for any
claim in respect of Services relating to the external reporting of any Service
Recipient or any of its Subsidiaries (including those Services provided by the
Service Provider to the Service Recipient(s) set forth in the relevant
Exhibits), except to the extent that such claim arises from the willful
misconduct or gross negligence of the Service Provider. Furthermore, Service
Recipient agrees and acknowledges, that notwithstanding any assistance from
Service Provider in connection with the preparation of any of Service
Recipient’s financial statements, Service Recipient shall have sole
responsibility and control of the preparation and content of any of its
financial statements.

ARTICLE II

MUTUAL OBLIGATIONS; COVENANTS

Section 2.1     Legal Actions.

(a)     Within five Business Days of any Party becoming a party to, or
threatened with, or otherwise receiving notice of, any legal or regulatory
proceeding or investigation (including inquiries or complaints from any federal
agency, state attorney general’s office, from a legislator on behalf of a
constituent or from any Better Business Bureau or similar organization) (in each
case, a “Proceeding”) arising out of or in connection with the Services provided
hereunder, it is agreed that such Party will promptly provide written
notification of such event to the other relevant Party and, to the extent
reasonably requested or appropriate, the other relevant Party will cooperate
with such Party to defend, settle, compromise or otherwise resolve such
Proceeding; provided that any costs incurred by the other relevant Party related
to its cooperation shall be borne

8



--------------------------------------------------------------------------------



 



by the Party against whom the Proceeding has been brought if it is determined
that such Party has been negligent or engaged in willful misconduct.

(b)     No Party shall have the authority to institute, prosecute or maintain
any Proceeding on behalf of any other Party without the prior written consent of
the other Party.

(c)     This Section 2.1 shall not apply to the extent provided otherwise by the
provisions of ARTICLE VII.

Section 2.2     Providing Periodic Reports. The Service Provider will provide,
upon reasonable written notice, such periodic reports with respect to the
Services it provides hereunder as is reasonably requested by a Service
Recipient, including such reports as are specified in the relevant Exhibits.

Section 2.3     Means of Providing Services. With respect to any particular
Service to be provided hereunder, the Service Provider shall, unless otherwise
specified in the Exhibits, determine the means and resources used to provide
such Service in accordance with its prudent business judgment.

Section 2.4     Further Assurances. Each of Cendant, Cendant Operations and the
PHH Entities shall execute and deliver such further documents and shall take
such other actions as each of them may reasonably request of the other as may be
necessary to effect or enable the provision of the Services contemplated
hereunder.

ARTICLE III

TAX MATTERS

Section 3.1     Service Taxes. Each Service Recipient shall pay or cause to be
paid all sales, service, valued added, use, excise, occupation, and other
similar taxes and duties (together in each case with all interest, penalties,
fines and additions thereto) that are assessed against the Parties on the
provision of Services as a whole, or any particular Service (including with
respect to amounts paid by the Service Provider to third parties), including
Additional Services, received by any Service Recipient or any of its
Subsidiaries from the Service Provider or any of its Affiliates pursuant to the
terms of this Agreement (collectively, “Service Taxes”). If required under
applicable law (or, in the case of Service Taxes relating to amounts paid by the
Service Provider to third parties), the Service Provider shall invoice the
relevant Service Recipient for the full amount of all Service Taxes, and such
Service Recipient shall pay, in addition to the other amounts required to be
paid pursuant to the terms of this Agreement, such Service Taxes to the Service
Provider.

Section 3.2     Limitation of Damages. Notwithstanding anything to the contrary
contained in this Agreement, the Service Provider shall not be liable for any
claim in respect of Services relating to Taxes or Tax Returns of any Service
Recipient or any of its Subsidiaries (including those Services provided by the
Service Provider to the

9



--------------------------------------------------------------------------------



 



Service Recipient(s) set forth in the relevant Exhibits), except to the extent
that such claim arises from the willful misconduct or gross negligence of the
Service Provider.

ARTICLE IV

ACCESS TO INFORMATION AND PERSONNEL

Section 4.1     Access to Information. Subject to the confidentiality provisions
set forth in ARTICLE V below and any other restrictions contained in this
Agreement, Cendant and the PHH Entities shall, and shall cause their respective
Affiliates to, provide, upon written request, any information within such
Party’s, or their respective Affiliates’, possession that the requesting Party
reasonably needs in connection with Services being provided by or to such
requesting Party (i) to comply with requirements imposed on the requesting Party
by a governmental authority; (ii) for use by such requesting Party in any
proceeding or to satisfy audit, accounting, tax or similar requirements; or
(iii) to comply with such requesting Party’s obligations under this Agreement.

Section 4.2     Litigation Cooperation. The Parties agree to the extent
reasonably necessary to cooperate and consult in the defense and settlement of
any threatened or filed third-party action, claim or dispute which jointly
involves Cendant or the PHH Entities or any of their Affiliates and which
relates primarily to the Services provided by or to the Parties (“Third Party
Action”). In addition, the Parties hereto will use their reasonable best efforts
to provide assistance to any other Party with respect to any Third Party Action,
and to make available to the other Party directors, officers, other employees
and agents of such assisting Party as witnesses in legal, administrative or
other proceedings. The Party providing information, consulting or witness
services under this Section 4.2 shall be entitled to reimbursement from the
other Party for reasonable and documented expenses. This Section 4.2 shall not
apply to the extent provided otherwise by the provisions of ARTICLE VII.

Section 4.3     Attorney Client Privilege. Neither Cendant nor its Affiliates
nor the PHH Entities and their Affiliates will be required to provide any
information pursuant to this Agreement if the provision of such information
would serve as a waiver of any Privilege afforded such information.

ARTICLE V

CONFIDENTIALITY

Section 5.1     Confidential Information. This Agreement shall be subject to the
confidentiality provisions of Section 1.5 of the Separation Agreement entered
into by and between Cendant and PHH, dated January 31, 2005 (the “Separation
Agreement”), and Cendant and PHH acknowledge and agree that they shall, and
shall cause each of their respective Affiliates, to comply with such provision.
The obligations of the Parties pursuant to this Section 5.1 shall survive any
termination of this Agreement or the Separation Agreement.

10



--------------------------------------------------------------------------------



 



ARTICLE VI

DISCLAIMER AND LIMITATION OF LIABILITY

Section 6.1     Disclaimer of Warranties. EACH SERVICE PROVIDER MAKES NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE SERVICES TO BE PROVIDED BY IT WITH RESPECT TO THE RELEVANT EXHIBITS UNDER
THIS AGREEMENT.

Section 6.2     Limitation of Consequential Damages. NO PARTY SHALL UNDER ANY
CIRCUMSTANCES BE LIABLE TO ANY OTHER PARTY FOR ANY SPECIAL, INDIRECT,
INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF PROFITS OR
REVENUE) RESULTING OR ARISING FROM THE SERVICES, ANY PERFORMANCE OR
NONPERFORMANCE OF THE SERVICES OR TERMINATION OF THE SERVICES REGARDLESS OF
WHETHER SUCH DAMAGES OR OTHER RELIEF ARE SOUGHT BASED ON BREACH OF WARRANTY,
BREACH OF CONTRACT, NEGLIGENCE, STRICT LIABILITY IN TORT, OR ANY OTHER LEGAL OR
EQUITABLE THEORY, EXCEPT TO THE EXTENT THAT ANY SUCH DAMAGES RELATE TO A CLAIM
FOR INDEMNIFICATION PURSUANT TO ARTICLE VII OF THIS AGREEMENT OR A BREACH OF ANY
OF THE CONFIDENTIALITY PROVISIONS OF THIS AGREEMENT OR THE SEPARATION AGREEMENT.

ARTICLE VII

INDEMNIFICATION

Section 7.1     General Cross Indemnification.

(a)     Cendant agrees to indemnify and hold harmless the PHH Entities and each
of the officers, directors, employees and agents of the PHH Entities against any
and all costs and expenses arising out of third party claims (including, without
limitation, attorneys’ fees, interest, penalties and costs of investigation or
preparation for defense), judgments, fines, losses, claims, damages,
liabilities, demands, assessments and amounts paid in settlement (collectively,
“Losses”), in each case, based on, arising out of, resulting from or in
connection with any claim, action, cause of action, suit, proceeding or
investigation, whether civil, criminal, administrative, investigative or other
(collectively, “Actions”), based on, arising out of, pertaining to or in
connection with any breach by Cendant or its Affiliates of this Agreement;
provided, however, that Cendant shall have no obligation under this
Section 7.1(a) with respect to (x) any Action arising solely in regards to the
Services being provided under Exhibit 10 or (y) any segment of an Action
relating to the Services being provided under Exhibit 10, except to the extent
that any such claim arises from the willful misconduct or gross negligence of
the Service Provider.

11



--------------------------------------------------------------------------------



 



(b)     Each of the PHH Entities agrees to individually, and not jointly and
severally, indemnify and hold harmless Cendant and its Affiliates and their
officers, directors, employees and agents against any and all Losses, in each
case, based on, arising out of, resulting from or in connection with any
Actions, based on, arising out of, pertaining to or in connection with any
breach by any PHH Entity or their respective Affiliates of this Agreement.

Section 7.2     Procedure. If any Action shall be brought against any person
entitled to indemnification pursuant to this ARTICLE VII (the “Indemnitees”) in
respect of which indemnity may be sought against any Indemnifying Party, such
Indemnitee shall promptly notify the relevant Indemnifying Party, and such
Indemnifying Party shall assume the defense thereof, including the employment of
counsel and payment of all fees and expenses. Such Indemnitee shall have the
right to employ separate counsel in any such action, suit or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such person unless (i) the relevant Indemnifying
Party has agreed in writing to pay such fees and expenses, (ii) such
Indemnifying Party has failed to assume the defense and employ counsel, or
(iii) the named parties to an Action (including any impleaded parties) include
both an Indemnitee and such Indemnifying Party and such Indemnitee shall have
been advised by its counsel that representation of such indemnified party and
such Indemnifying Party by the same counsel would be inappropriate under
applicable standards of professional conduct (whether or not such representation
by the same counsel has been proposed) due to actual or potential differing
interests between them (in which case such Indemnifying Party shall not have the
right to assume the defense of such Action on behalf of such Indemnitee). It is
understood, however, that the relevant Indemnifying Party shall, in connection
with any one such Action or separate but substantially similar or related
Actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of only one
separate firm of attorneys (in addition to any local counsel) at any time for
all such indemnified persons not having actual or potential differing interests
among themselves, and that all such fees and expenses shall be reimbursed as
they are incurred. Such Indemnifying Party shall not be liable for any
settlement of any such Action effected without its written consent, but if
settled with such written consent, or if there be a final judgment for the
plaintiff in any such Action, such Indemnifying Party agrees to indemnify and
hold harmless each Indemnitee, to the extent provided in this ARTICLE VII, from
and against any Losses by reason of such settlement or judgment.

Section 7.3     Other Matters.

(a)     No Indemnifying Party shall, without the prior written consent of an
Indemnitee, effect any settlement of any pending or threatened Action in respect
of which any Indemnitee is or could have been a party and indemnity could have
been sought hereunder by such Indemnitee, unless such settlement includes an
unconditional release of such Indemnitee from all liability on claims that are
the subject matter of such Action.

12



--------------------------------------------------------------------------------



 



(b)     Any Losses for which an Indemnitee is entitled to indemnification or
contribution under this ARTICLE VII shall be paid by the Indemnifying Party to
the Indemnitee as such Losses are incurred. The indemnity and contribution
agreements contained in this ARTICLE VII shall remain operative and in full
force and effect, regardless of (i) any investigation made by or on behalf of
any Indemnitee, Indemnifying Party, their directors, officers, employees or
agents and (ii) any termination of this Agreement.

(c)     The Parties shall, and shall cause their respective Subsidiaries to,
cooperate with each other in a reasonable manner with respect to access to
unprivileged information and similar matters in connection with any Action. The
provisions of this ARTICLE VII are for the benefit of, and are intended to
create third party beneficiary rights in favor of, each of the Indemnitees
referred to herein.

ARTICLE VIII

OTHER PROVISIONS

Section 8.1     Records. The Service Provider agrees to maintain accurate
records arising from or related to any Services provided under the relevant
Exhibits hereunder, including accounting records and documentation produced in
connection with the rendering of any Services. Each Service Provider’s
accounting records shall be reasonably sufficient to permit the computation and
verification of all payments due hereunder.

Section 8.2     Inspection Rights. During the Term and for 60 days thereafter,
the Service Provider shall, upon 20 days’ prior written notice from the relevant
Service Recipient, permit such Service Recipient or its authorized
representatives to inspect and audit the Service Provider’s records relating to
the Services during regular business hours; provided that the Service Recipient
shall comply with the Service Provider’s reasonable security and safety
procedures as such procedures are communicated to the Service Recipient and that
any expenses (including relating to copying) in connection the inspection or
audit shall be the sole obligation of the Service Recipients.

ARTICLE IX

TERMINATION

Section 9.1     Termination.

(a)     Any Service provided hereunder may be terminated (x) by mutual written
agreement of the Parties, (y) as set forth in the Exhibits or (z) by any of the
Parties upon written notice to the other Parties if:

(i)     the other Party fails to adequately perform in any material respect any
of its obligations under this Agreement or otherwise breaches a material
obligation under this

13



--------------------------------------------------------------------------------



 



Agreement (the “Defaulting Party”) and such failure to perform or breach of an
obligation is not cured within 30 days of the date on which written notice is
received by the Defaulting Party setting forth in reasonable detail the manner
in which the Defaulting Party failed to perform its obligations hereunder; or

(ii)     the other Party makes a general assignment for the benefit of
creditors, becomes insolvent, a receiver is appointed, or a court approves
reorganization or arrangement proceedings.

(b)     Any Service or Services provided hereunder may be terminated by the
Service Provider upon written notice to the Service Recipient of such Service or
Services if performance of any such Service or Services has been rendered
impossible or impracticable by reason of the occurrence of any of the events
described in Section 10.1.

Section 9.2     Termination Notices. Any termination notice delivered by any of
the Parties shall specify the effective date of termination and, where
applicable, in detail the Service or Services to be terminated.

Section 9.3     Consequences of Termination. In the event any Service is
terminated for any reason (other than the expiration of the Term):

(a)     Upon request, each Party shall return to the other Parties all tangible
personal property, books and records owned by the other Party and relating to
the Services in their possession (including all Confidential Information (as
defined in the Separation Agreement)) as of the termination date; and

(b)     Other than in the event of a termination that is the result of the
expiration of the Term, as set forth in the relevant Exhibits or pursuant to
Section 9.1(b), each Service Recipient will be responsible to the Service
Provider for reasonable and proper termination charges that will include all
reasonable cancellation costs incurred by the Service Provider or costs for
materials acquired in connection with the provision of the Services; provided,
however, that the Service Provider agrees to use commercially reasonable efforts
to minimize the cost associated with such cancellation or materials. Invoices
for such charges shall be prepared in reasonable detail by the Service Provider
and payment shall be due 30 days from the date of such invoice.

Section 9.4     Survival. Expiration or termination of all or a portion of the
Services for any reason shall not terminate the other obligations of the Parties
hereunder, which shall survive any such termination. Subject to the foregoing,
expiration or termination of the Services for any reason shall not terminate any
Parties’ obligations and rights arising out of any willful misconduct or gross
negligence of the other Party occurring prior to such termination or expiration,
including the obligation to pay any money owed hereunder up to or as a result of
the termination of such Services.

14



--------------------------------------------------------------------------------



 



ARTICLE X

MISCELLANEOUS

Section 10.1     Force Majeure. None of the Parties shall be responsible for the
delay in the performance of any obligation hereunder due to labor disturbances,
accidents, fires, storms, floods, earthquake, explosion, wars, acts of
terrorism, riots, rebellions, insurrections, blockages, strike or labor
disruption, acts of governments, governmental requirements and regulations,
restrictions imposed by law or any other similar conditions, beyond the
reasonable control and without the fault or negligence of such Party, and the
time for performance by such Party shall be extended by the period of such
delay. Notwithstanding the foregoing, in no event shall any of the Service
Recipients be relieved of their payment obligations to any Service Provider for
Services delivered.

Section 10.2     Assignment. Except as otherwise provided in this Agreement,
neither this Agreement nor any of the rights, interests or obligations of any
Party hereto under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of the other Parties; provided, however, that Cendant may assign any of
the foregoing to one or more of its Subsidiaries of affiliates. Any assignment
in violation of the preceding sentence shall be void. Subject to the preceding
two sentences, this Agreement will be binding upon, inure to the benefit of, and
be enforceable by, the Parties and their respective successors and assigns.
Other than the Indemnitees under ARTICLE VII, nothing in this Agreement shall be
construed to grant any person or entity not a Party any rights or powers
whatsoever, and no person or entity shall be a third party beneficiary of this
Agreement. Nothing in this Section 10.2 affects the ability of any of the
Parties to terminate any of the Services in accordance with the provisions of
this Agreement.

Section 10.3     Relationship of the Parties. None of the Parties is an agent of
the other and has any authority to bind the other Party, transact any business
in the other Party’s name or on its behalf, or make any promises or
representations on behalf of the other Party unless provided for in the Exhibits
or agreed to in writing. Each Party will perform all of its respective
obligations under this Agreement as an independent contractor, and no joint
venture, partnership or other relationship shall be created or implied by this
Agreement.

Section 10.4     Governing Law and Submission to Jurisdiction. This Agreement
shall be governed by, enforced under and construed in accordance with the laws
of the State of New York, without giving effect (to the fullest extent provided
by law) to any choice or conflict of law provision or rule thereof which might
result in the application of the laws of any other jurisdiction. Subject to
Section 10.7, each of the Parties hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
New York and of the United States of America in each case located in the County
of New York for any litigation arising out of or relating to this Agreement (and
agrees not to commence any litigation relating thereto except in such courts)
and further agrees that service of any process, summons, notice or document

15



--------------------------------------------------------------------------------



 



by U.S. registered mail to its respective address set forth in Section 10.6 (or
to such other address for notice that such Party has given the other Party
written notice of in accordance with Section 10.6) shall be effective service of
process for any litigation brought against it in any such court. Each Party
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any litigation arising out of this Agreement in the courts of the State
of New York or of the United States of America in each case located in the
County of New York and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such litigation brought
in any such court has been brought in an inconvenient forum.

Section 10.5     Entire Agreement. This Agreement and the Exhibits referred to
in this Agreement, as such Exhibits may be amended from time to time in
accordance with Section 10.13, are incorporated and made a part of this
Agreement by reference, constitute the entire agreement between Cendant, Cendant
Operations and the PHH Entities relating to the Services and obligations to be
provided by the Parties, and there are no further agreements or understandings,
written or oral, between the Parties with respect thereto.

Section 10.6     Notices. All notices, requests, claims, consents, demands and
other communications under this Agreement shall be in writing and shall be
deemed given if delivered personally, by facsimile (that is confirmed) or sent
by overnight courier (providing proof of delivery) to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice):

If to Cendant or Cendant Operations:

              Cendant Corporation     9 West 57th Street     New York, New York
10021     Facsimile: (212) 413-1922

  Attention:   Eric J. Bock,

      Executive Vice President-Law

      and Corporate Secretary

If to any of the PHH Entities:

              PHH Corporation, PHH Vehicle Management Services LLC (d/b/a PHH
Arval) or     PHH Mortgage Corporation, as appropriate     3000 Leadenhall Road
    Mail Stop ACC     Mt. Laurel, NJ 08054     Facsimile: (856) 917-0950

  Attention:   William F. Brown,

      Senior Vice President

      and General Counsel

16



--------------------------------------------------------------------------------



 



Copies of all notices hereunder shall be delivered to:

     
 
  Skadden, Arps, Slate, Meagher & Flom LLP

  Four Times Square

  New York, New York 10036

  Facsimile: (212) 735-2000

  Attention: Fred B. White III, Esq.

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m., New
York City time, and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

Section 10.7     Negotiation and Mediation.

Any disputes among the Parties hereto arising under this Agreement shall be
resolved pursuant to the dispute resolution procedures contained in Section 1.9
of the Separation Agreement as if such provision applied to the Parties hereto.
The obligations of the Parties pursuant to this Section 10.7 shall survive any
termination of this Agreement or the Separation Agreement.

Section 10.8     Conflicting Provisions. In the event any provision of the
Exhibits conflicts with the provisions of this Agreement, the provisions of this
Agreement shall be controlling unless and to the extent such Exhibit
specifically provides to the contrary.

Section 10.9     Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby are not affected in any manner materially
adverse to a Party. Upon such determination that any term or other provisions
are invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in a mutually acceptable manner in order that
the transactions be consummated as originally contemplated to the fullest extent
possible.

Section 10.10     Interpretation.

(a)     When a reference is made in this Agreement to an Article, Section or
Exhibit, such reference shall be to an Article or Section of, or an Exhibit to,
this Agreement unless otherwise indicated. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. All terms defined in this Agreement shall

17



--------------------------------------------------------------------------------



 



have the defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.

(b)     The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provisions of this
Agreement.

Section 10.11     Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by all
Parties and delivered to the other Party.

Section 10.12     Further Cooperation. Each Party agrees to cooperate with the
other, at any other Party’s request, to execute any and all documents or
instruments, or to obtain any consents, in order to assign, transfer, perfect,
record, maintain, enforce or otherwise carry out the intent of the terms of this
Agreement.

Section 10.13     Amendment and Waiver. This Agreement (including the Exhibits)
may not be amended or modified except by a writing signed by an authorized
signatory of each Party. No waiver by any Party or any breach or default
hereunder shall be deemed to be a waiver of any preceding or subsequent breach
or default.

Section 10.14     Duly Authorized Signatories. Each Party represents and
warrants that its signatory whose signature appears below has been and is on the
date of this Agreement duly authorized by all necessary corporate or other
appropriate action to execute this Agreement.

Section 10.15     Waiver of Trial By Jury. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM, ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY MATTER ARISING HEREUNDER.

Section 10.16     Descriptive Headings. The descriptive headings of the several
articles and sections of this Agreement are inserted for reference only and
shall not limit or otherwise affect the meaning hereof.

18



--------------------------------------------------------------------------------



 



Section 10.17     No Third Party Beneficiaries. Other than the Indemnitees under
ARTICLE VII, nothing in this Agreement shall convey any rights upon any person
or entity, which is not a party or a permitted assignee of a party to this
Agreement.

Section 10.18     Binding Nature of Agreement. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto or
their successors in interest, except as expressly otherwise provided herein.

Section 10.19     Certain Definitions. For purposes of this Agreement:

(a)     “Actual Cost” means the actual cost incurred by the relevant division or
business unit of the Service Provider providing the Services to the Service
Recipient under the relevant Exhibits to this Agreement, which shall equal the
sum (without duplication) of (x) all actual out-of-pocket costs, including any
sales, use, excise, service, occupation, privilege, value-added or other similar
taxes (together in each case with all interest, penalties, fines and additions
thereto) in connection with the Services, paid by the Service Provider to third
parties in connection with providing such Services; (y) all direct or indirect
costs incurred by the Service Provider in connection with providing such
Services; and (z) a reasonable allocation of all general overhead and other
similar expenses attributable to the provision of the Services allocated in
accordance with the Service Provider’s then-existing methods for assessing and
allocating similar such expenses among its Affiliates.

(b)     “Actions” has the meaning set forth in Section 7.1(a).

(c)     “Additional Services” has the meaning set forth in Section 1.2.

(d)     “Affiliate” or “affiliate” of any person means another person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such first person, where
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of a person, whether through
the ownership of voting securities, by contract, as trustee or executor, or
otherwise.

(e)     “Agreement” has the meaning set forth in the preamble to this Agreement.

(f)     “Business Day” or “business day” means each Monday, Tuesday, Wednesday,
Thursday and Friday which is not a day on which banking institutions in New York
City are authorized or obligated by law or executive order to close.

(g)     “Cendant” has the meaning set forth in the preamble.

(h)     “Cendant Operations” has the meaning set forth in the preamble.

19



--------------------------------------------------------------------------------



 



(i)     “Code” means the Internal Revenue Code of 1986, as amended.

(j)     “Confidential Information” has the meaning set forth in the Separation
Agreement.

(k)     “Defaulting Party” has the meaning set forth in Section 9.1(a).

(l)     “Effective Date” has the meaning set forth in the preamble.

(m)     “Exhibits” has the meaning set forth in Section 1.1.

(n)     “Indemnifying Party” means a Party having the indemnification
obligations set forth in Section 7.1.

(o)     “Indemnitees” has the meaning set forth in Section 7.2.

(p)     “Interest Rate” has the meaning set forth in Section 1.9(a).

(q)     “Losses” has the meaning set forth in Section 7.1(a).

(r)     “Party” or “Parties” has the meaning set forth in the preamble.

(s)     “PHH Entities” has the meaning set forth in the preamble.

(t)     “Privilege” means any privilege, including privileges arising under or
related to the attorney-client or attorney work product privileges.

(u)     “Proceeding” has the meaning set forth in Section 2.1(a).

(v)     “Securities Act” means the Securities Act of 1933.

(w)     “Separation Agreement” has the meaning set forth in Section 5.1.

(x)     “Service Provider” means a Party providing the Services, as set forth in
the relevant Exhibits.

(y)     “Service Recipient” means a Party receiving the Services, as set forth
in the relevant Exhibits.

(z)     “Service Recipient Payables” has the meaning set forth in Section 1.8.

(aa)     “Service Taxes” has the meaning set forth in Section 3.1.

(bb)     “Services” has the meaning set forth in Section 1.1.

20



--------------------------------------------------------------------------------



 



(cc)     “Subsidiary” or “subsidiary” of shall include all corporations,
partnerships, joint ventures, limited liability companies, associations and
other entities (a) in which Cendant or any PHH Entity, as applicable, owns
(directly or indirectly) 50% or more of the outstanding voting stock, voting
power, partnership interests or similar ownership interests, (b) of which
Cendant or any PHH Entity, as applicable, otherwise directly or indirectly
controls or directs the policies or operations and (c) which would be considered
subsidiaries of Cendant or any PHH Entity, as applicable, within the meaning of
Regulation S-K or Regulation S-X of the General Rules and Regulations under the
Securities Act.

(dd)     “Taxes” means any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
premium, withholding, alternative or added minimum, ad valorem, transfer or
excise tax, or any other tax, custom, duty, governmental fee or other like
assessment or charge or any kind whatsoever, together with any interest or
penalty or addition thereto, whether disputed or not, imposed by any
governmental entity.

(ee)     “Tax Return” means any return, report or similar statement required to
be filed with respect to any Tax (including any attached schedules), including
any information return, claim for refund, amended return or declaration of
estimated Tax.

(ff)     “Third Party Action” has the meaning set forth in Section 4.2.

(gg)     “Term” has the meaning set forth in Section 1.4.

21



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf on the day and year first above written.

                 
 
                    PHH CORPORATION
 
               
 
             

  By:       /s/ Terence W. Edwards              

          Name:   Terence W. Edwards

          Title:   President and Chief Executive Officer

               
 
                    PHH VEHICLE MANAGEMENT SERVICES LLC (d/b/a PHH Arval)
 
               
 
               

  By:       /s/ Terence W. Edwards              

          Name:   Terence W. Edwards

          Title:   President and Chief Executive Officer
 
               
 
                    CENDANT MORTGAGE CORPORATION
 
               
 
               

  By:       /s/ Terence W. Edwards              

          Name:   Terence W. Edwards

          Title:   President and Chief Executive Officer
 
               
 
                    CENDANT OPERATIONS, INC.
 
               
 
               

  By:       /s/ Eric J. Bock              

          Name:   Eric J. Bock

          Title:   Executive Vice President, Law
and Corporate Secretary

22



--------------------------------------------------------------------------------



 



                 
 
                    CENDANT CORPORATION
 
               
 
               

  By:       /s/ Eric J. Bock              

          Name:   Eric J. Bock

          Title:   Executive Vice President, Law
and Corporate Secretary

23